Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites …the alternating-current ends of the sub-modules are sequentially connected end-to-end... yet the recitation is unclear. As defined sequentially forming or following a logical order or sequence, yet connected end-to-end would not allow one to understand the logical order or sequence required, applicants drawing show a particular connection type recited in claim 10. These details are not required as the Examiner recognizes applicants right to broad claim language, other terms such as connected in series or parallel with an intermediate switch. Nevertheless, the current recitation is unclear and clarification is need. 
In claims 12-16, it appears that applicant intention was to used the short hand of including all of the structural elements of claim 1 into claim 12 and therefore have claim 12  and an independent method claim. The same situation occurs with claims 18-20. In the event that this is not the case applicant cannot mix an apparatus claim 1-11 with a method claim 12-17 nor with claim with inconsistent preambles claims 18-20.
If the first part is applicants intentions the examiner suggest that all of the limitations of claim 1 be redrafted into that of claims 12 and 18 as independent claims.     

Claim Objections
Claim 12-14, 16 are objected to because of the following informalities:  The term “step” should be deleted.  Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 205265555.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        April 28, 2022